         Case 1:16-cv-07175-AJN Document 58 Filed 04/09/21 Page 1 of 3

                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
JAM:AL:LDM:CSK                                     271 Cadman Plaza East
                                                   Brooklyn, New York 11201


                                                   April 9, 2021

By ECF
Honorable Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

              Re:     Koestler v. Shkreli, 16-CV-7175 (S.D.N.Y.) (AJN)

Dear Judge Nathan:

                The undersigned Assistant U.S. Attorneys represent the government in
connection with the forfeiture aspects of the criminal case against respondent Martin Shkreli
(“Shkreli”) in the Eastern District of New York, United States v. Shkreli, 15-CR-637
(E.D.N.Y.) (Matsumoto, J.) (the “Criminal Case”). This letter is respectfully submitted in
response to this Court’s order, dated March 5, 2021, permitting the United States Attorney’s
Office for the Eastern District of New York to respond to the application (the “Application”)
filed by petitioner Thomas P. Koestler (“Petitioner”) seeking an order to show cause, turnover
order, and appointment of receiver. As set forth herein, the government does not oppose the
Application, provided that, in the event it is granted and this Court orders a receivership, the
forfeiture judgment entered against Shkreli is first fully satisfied from any liquidation of
Shkreli’s interest in Phoenixus AG.

I.     Relevant Background to the Forfeiture Proceedings in the Criminal Case

              On August 4, 2017, Shkreli was convicted at trial in the Eastern District of New
York of conspiracy to commit securities fraud and securities fraud. On March 5, 2018, the
Court in the Criminal Case entered a Preliminary Order of Forfeiture (the “Forfeiture Order”)
requiring Shkreli to forfeit $7,360,450.00 and entered a judgment (the “Forfeiture Money
Judgment”) in that amount. The Forfeiture Order further required the defendant to forfeit,
pursuant to 21 U.S.C. § 853(p), his interest in various assets (the “Substitute Assets”), up to
the amount of the Forfeiture Money Judgment. Among the Substitute Assets named in the
            Case 1:16-cv-07175-AJN Document 58 Filed 04/09/21 Page 2 of 3




Forfeiture Order is Shkreli’s interest in Phoenixus AG, a closely held company located in
Switzerland. 1

              To date, the government has collected $5,121,967.70 towards the Forfeiture
Money Judgment, leaving an outstanding balance currently in the amount of $2,238,482.30
(the “Outstanding Balance”). The amount collected to date does not include Shkreli’s interest
in Phoenixus AG, which remains available to satisfy the Outstanding Balance and which
Petitioner now seeks to have turned over in the Application.

II.     The Government’s Response to the Application

              In the Application, Petitioner, pursuant to Fed. R. Civ. P. 69(a) and CPLR
§ 5228, seeks the turnover of, and appointment of a receiver to liquidate, Shkreli’s interest in
Phoenixus AG to collect a judgment in the amount of $2,614,930.00.

                Pursuant to the Forfeiture Order, Shkreli’s interest in Phoenixus AG is subject
to forfeiture, and the certificate for his preferred shares is in the government’s custody. 2 While
21 U.S.C. § 853(k) bars the intervention of a third party asserting an interest in property subject
to forfeiture, here the government has no objection to the Application provided that, in the
event it is granted and a professional receiver is appointed, any proceeds from the liquidation
of Shkreli’s interest in Phoenixus AG are first applied towards the Outstanding Balance of the
Forfeiture Money Judgment. The undersigned have discussed the government’s position with
Richard J.J. Scarola, counsel for Petitioner, who has advised that he has no objection to the
payment of the Outstanding Balance first, before any proceeds are applied towards Petitioner’s
judgment. 3

              Accordingly, in the event that this Court grants Petitioner’s request for a receiver
and orders that Outstanding Balance of the Forfeiture Money Judgment to be paid first, the
government would apply to the Court in the Criminal Case to release Shkreli’s interest in
Phoenixus AG, or any portion thereof as required. Finally, the government takes no position



        1
           As no third-party claims to Shkreli’s interest in Phoenixus AG were filed in an ancillary
proceeding, as required pursuant to 21 U.S.C. § 853(n), the Forfeiture Order became final as to this asset
in a Final Order of Forfeiture entered on September 10, 2018.
        2
          Phoenixus AG was previously named Turing Pharmaceuticals AG and then Vyera
Pharmaceuticals AG. In response to the Forfeiture Order, which refers to Vyera Pharmaceuticals,
respondent Shkreli turned over to the government a certificate for preference shares A in Turing
Pharmaceuticals.
        3
         The government is also in discussions, and hopes to resolve, with Mr. Scarola issues relating to a
non-party Information Subpoena directed to the government, a copy of which is attached as Exhibit J to the
Declaration of Richard J.J. Scarola in Support of Application for Turnover and Appointment of a Receiver.
(Dkt. No. 48-10).



                                                    2
          Case 1:16-cv-07175-AJN Document 58 Filed 04/09/21 Page 3 of 3




with respect to the arguments raised by Petitioner or to those raised by Shkreli relating to
whether a receivership is premature or otherwise not appropriate.

                We appreciate the opportunity that this Court has provided the government to
respond to the Application, and for its consideration of this letter. As a courtesy, a copy of this
letter will be docketed in the Criminal Case.

                                                     Respectfully submitted,

                                                     MARK J. LESKO
                                                     Acting United States Attorney
                                                     Eastern District of New York

                                             By:            /s/
                                                     Laura D. Mantell
                                                     Claire S. Kedeshian
                                                     Assistant U.S. Attorneys
                                                     (718) 254-6253/6051
                                                     Laura.Mantell@usdoj.gov
                                                     Claire.Kedeshian@usdoj.gov


cc:    BY ECF
       All Counsel of Record

       United States v. Shkreli, 15-CR-637 (E.D.N.Y.) (KAM)




                                                3
